Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mingji Jin (Reg. No. 69674) on 02/14/2022.
The application has been amended as follows:
1.  (Currently Amended)  An information broadcast method, applied to an access point (AP), comprising:
receiving parameter information of a current service access category; and
broadcasting system information including the parameter information to a station (STA) to enable the STA to transmit current service data according to the parameter information, the parameter information being included in a service type mapping table and a service category mapping table,
wherein the AP stores [[a]] the service type mapping table and [[a]] the service category mapping table, the service type mapping table comprising: a current service priority, a current service type, an acronym of the current service type, and a mapping relationship between the current service type and the current service priority, and the service category mapping table comprising: the current service priority, the current service access category, transmit queues, designations, and a mapping relationship between the current service priority and the current service access category.

3.  (Cancelled)

5-7.  (Cancelled)

8.  (Currently Amended)  An access point (AP), comprising:
a processor; and
a memory storing instructions executable by the processor,
wherein the processor is configured to:
receive parameter information of a current service access category; and
broadcast system information including the parameter information to a station (STA) to enable the STA to transmit current service data according to the parameter information, the parameter information being included in a service type mapping table and a service category mapping table,
wherein the AP stores [[a]] the service type mapping table and [[a]] the service category mapping table, the service type mapping table comprising: a current service priority, a current service type, an acronym of the current service type, and a mapping relationship between the current service type and the current service priority, and the service category mapping table comprising: the current service priority, the current service access category, transmit queues, designations, and a mapping relationship between the current service priority and the current service access category.
10.  (Cancelled).

12-18.  (Cancelled).
 
Allowable Subject Matter
Claims 1-2, 4, 8-9 and 11 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 12/14/2021 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/Primary Examiner, Art Unit 2643